Name: 79/229/EEC: Commission Decision of 9 February 1979 authorizing Ireland not to apply Community treatment to shirts, T-shirts, light weight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized other than babies'garments of cotton, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-01, 05, 13, 18, 28, 29, 30, 41, 50, 58) (category 4), originating in the Philippines and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-24

 Avis juridique important|31979D022979/229/EEC: Commission Decision of 9 February 1979 authorizing Ireland not to apply Community treatment to shirts, T-shirts, light weight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized other than babies'garments of cotton, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-01, 05, 13, 18, 28, 29, 30, 41, 50, 58) (category 4), originating in the Philippines and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 047 , 24/02/1979 P. 0018 - 0019****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 9 FEBRUARY 1979 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO SHIRTS , T-SHIRTS , LIGHT WEIGHT FINE KNIT ROLL , POLO OR TURTLE NECKED JUMPERS AND PULLOVERS , UNDERVESTS AND THE LIKE , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED OTHER THAN BABIES ' GARMENTS OF COTTON , FALLING WITHIN HEADING NO EX 60.04 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.04-01 , 05 , 13 , 18 , 28 , 29 , 30 , 41 , 50 , 58 ) ( CATEGORY 4 ), ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/229/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 29 JANUARY 1979 BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO SHIRTS , T-SHIRTS , LIGHTWEIGHT FINE KNIT ROLL , POLO OR TURTLE NECKED JUMPERS AND PULLOVERS , UNDERVESTS AND THE LIKE , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED OTHER THAN BABIES ' GARMENTS OF COTTON , FALLING WITHIN HEADING NO EX 60.04 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.04-01 , 05 , 13 , 18 , 28 , 29 , 30 , 41 , 50 , 58 ) ( CATEGORY 4 ), ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PHILIPPINES IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THIS COUNTRY ; WHEREAS UNDER THAT AGREEMENT THE PHILIPPINES HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS , WHERE THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR , CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE PHILIPPINES AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 26 JANUARY 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 60.04 ( NIMEXE CODES 60.04-01 , 05 , 13 , 18 , 28 , 29 , 30 , 41 , 50 , 58 ) ( CATEGORY 4 ) // SHIRTS , T-SHIRTS , LIGHTWEIGHT FINE KNIT ROLL , POLO OR TURTLE NECKED JUMPERS AND PULLOVERS , UNDERVESTS AND THE LIKE , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED OTHER THAN BABIES ' GARMENTS OF COTTON // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THESE PRODUCTS FROM THE PHILIPPINES OR UNTIL 31 DECEMBER 1979 WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 9 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT